              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                   CR 19-52-GF-BMM
                   Plaintiff,

       vs.
                                                    JUDGMENT OF
                                                     ACQUITTAL
 TIMOTHY BLACKMAN,

                   Defendant.

     This case having been tried to a jury on January 21, 2020, and in accordance

with the jury verdict, IT IS HEREBY ORDERED that the Defendant is

ACQUITTED of the charge in the Indictment.

     DATED this 27th day of January, 2020.
